DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Per amendment dated 12/2/21, claims 1-7 are currently pending in the application.

The examiner assigned to the current application has been changed. The new examiner's name and contact information are stated at the end of this action. Applicant is requested to take note of the change.

The amendment dated 12/2/21 overcomes the rejections of record. Additionally, in view of art found upon newly conducted search, new grounds of rejections are presented herein below. Examiner regrets the delay in prosecution as a result of mailing this second non-final office action.
Claim Objections
Claims 1 and 4 are objected to because of the following. 
Claim 1 may be amended to integrate the measurement conditions using a wherein clause to present the claim in a concise format avoiding a narrative form, as shown below:
	the carbon black (B) has a number of foreign particles, selected from the group consisting of lumps of carbon and carbon grit, of 30/mm2 or less, 
wherein the number of foreign particles is measured by preparing a 0.1% by mass dispersion of carbon black (B) in ethanol, vacuum filtering 1 ml of the dispersion with a filter, m or more.
Claim 4 may be amended as follows, as supported by the specification (PGPUB-[0111]) to simplify the claim language and to improve clarity:
The flouroelastomer composition according to claim 1, wherein the flouroelastomer composition has a G' difference (G' (1%) - G' (100%)) of 300 kPa or more and 5000 kPa or less, where G' (1%) denotes a shear modulus at 1% dynamic strain and G' (100%) denotes a shear modulus at 100% dynamic strain, and G' (1%) and G' (100%) are determined by a dynamic viscoelasticity test carried out in a non-crosslinked state with a rubber process analyzer (RPA) at a measurement frequency of 1 Hz and a measurement temperature of 100°C.
Appropriate corrections and/or clarifications are required.

Claim Rejections - 35 USC 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (US 2015/0031822 A1), alone, or in view of CN 202356204U (‘204U, machine translation submitted with IDS dated 11/15/21).
Ota teaches a fluororubber composition which includes a fluororubber (A) (reads on fluoroelastomer (A)) and a carbon black (B) (Ab.), wherein the blending amount of carbon black is 5 to 65 parts by mass, said carbon black (B) preferably having a nitrogen adsorption specific area (N2SA) of 25 to 180 m2/g and dibutyl phthalate (DPB) absorption of 40 to 180 ml/100g (Ab, [0051-0055], ref. claims). The reference further teaches peroxide crosslinking agent (reads on (C) in an amount of 0.01 to 10 parts by mass, relative to 100 parts by mass of the fluororubber (A) ([0057-0062, 0075], working examples). 
Ota further teaches that the carbon black (B) may be any of furnace black, acetylene black, thermal black, channel black and graphite, with specific examples thereof including SAF-HS, SAF, N234, ISAF, ISAF-LS, ISAF-HS, N339, HAF-LS, HAS-HS, HAF, N351, LI-HAF, MAF-HS, MAF, FEF-HS, FEF, SRF-HS, SRF-HS. GPF, SRF, SRF-LS, FT, and MT, useable in isolation or as a combination of two or more types thereof, with SAF-HS, SAF, N234, ISAF, ISAF-LS, ISAF-HS, N339, HAF-LS, HAS-HS, HAF, N351, LI-HAF, and MAF-HS being the preferred type of carbon black   [0051].
Ota is silent with regard to a composition comprising carbon black having claimed number of foreign particles under claimed measurement conditions (claim 1). 
At the outset, it is noted that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP § 2144.05. 
Regarding carbon black (B), Ota teaches carbon blacks that have a nitrogen adsorption specific surface area (N2SA) of 25 to 180 m2/g and a dibutyl phthalate (DBP) oil absorption of 40 to 180 ml/100g, which properties meet the carbon black properties recited in claim 2. Moreover, the instant specification (PGPUB-[0077]) discloses specific examples of carbon black and preferred carbon blacks that overlap substantially with those disclosed in Ota’s [0051]. 
Given the teaching in Ota on carbon blacks having properties in terms of N2SA and DPB oil absorption as disclosed in the instant specification and as recited in instant claim 2, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to prepare Ota’s fluororubber compositions comprising a fluororubber, a peroxide crosslinking agent and any of the disclosed carbon blacks in amounts that fall within the scope of the claimed invention, and reasonably expect carbon blacks having N2SA and DPB oil absorption values within the scope of the claimed invention to meet the claimed number of foreign particles requirement under claimed measurement conditions, absent evidence to the contrary (obviates claim 1). As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons herewith. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972).
In the alternative, CN ‘204U teaches that carbon black contains refractory components, hard carbon, rust etc. as impurities which will reduce the gelling performance, affect the surface finish of the product and reduce the tensile strength, flexural resistance and crack resistance, that in rubber products such as high grade sealing strips and cable sheaths, it will also affect the life cycle [0004, 0007]. Given the teaching on a model for removing mechanical impurities from carbon black so as to improve the purity of ultra-fine carbon black powder, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to purify Ota’s carbon blacks having N2SA and DPB oil absorption values within the scope of the claimed invention by a model as taught by CN ‘204 U, and reasonably expect the purified carbon blacks to have a reduced number of carbon grit and/or carbon lumps, such as those within the scope of the claimed invention, absent evidence to the contrary.
With regard to claim 2, Ota teaches carbon black (B) as having a preferred nitrogen adsorption specific surface area (N2SA) of 25 to 180 m2/g and a dibutyl phthalate (DBP) of 40 to 180 ml/100g [0052].
With regard to claim 3, Ota teaches vinylidene fluoride-based fluororubber (reads on vinylidene fluoride fluoroelastomer) [0018].
With regard to claim 4, Ota teaches a fluororubber composition having a G' (G' (1%) - G' (100%)) difference of 120 kPa or more and 3,000 kPa or less ([0116], ref. claim 1).
With regard to claim 5, Ota teaches a crosslinked fluororubber article obtainable by crosslinking of the fluororubber composition [0014]. 
With regard to claim 6, as stated in paragraphs 11 and 12 above, Ota teaches examples of carbon blacks [0051] that substantially overlap with those disclosed in the instant specification (PGPUB-[0077]), with Ota’s carbon blacks having properties as disclosed in the specification [0077] and recited in instant claim 2, i.e. a nitrogen adsorption specific surface area (N2SA) of 25 to 180 m2/g and a dibutyl phthalate (DBP) oil absorption of 40 to 180 ml/100g. Given that Ota’s crosslinkable compositions may include same components in same amounts as that of the instant invention as disclose din the specification, it would have been obvious to a skilled artisan, as of the effective filing date of the claimed invention, to reasonably expect Ota’s crosslinked fluororubber compositions that overlap in scope with the claimed invention to have the claimed hardness and claimed number of foreign particles on a tensile fractured surface, absent evidence to the contrary, because materials and their properties are inseparable. In the alternative, a skilled artisan would reasonably expect Ota’s crosslinked compositions comprising carbon blacks that are purified by a model disclosed in CN ‘204 U to provide for claimed hardness and tensile fractured surfaces having a reduced number of carbon grit and/or carbon lumps, such as those within the scope of the claimed invention, absent evidence to the contrary.
With regard to claim 7, Ota teaches a crosslinked fluororubber for a bladder for tire manufacturing (ref. claim 6).

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2009072606 A1 (‘606, machine translation submitted with IDS dated 11/15/21), in view of the https://www.denka.us.com/services/denka-black/ (reference link).
WO ‘606 teaches a fluorine-containing elastomer composition comprising (A) 100 parts by weight of a fluorine-containing elastomer (reads on fluorelastomer), (B) an electrically conductive filler in an amount of 3 to 300 parts by mass, and (C) an organic peroxide curing agent in an amount of 0.01 to 10 parts by mass, said amounts being relative to 100 parts by mass of the fluorine-containing elastomer (pages 3, 9, ref. claim 1). The reference further teaches that the conductive filler may be carbon fillers, such as keitjen black, acetylene black, furnace black etc., preferably having an average primary particle size of 0.02 to 50 m, more preferably from 0.025 to 20 m from the view point of good conductivity (page 7). Disclosed examples 15 and 16 comprise acetylene black (Denka black, 40 m) at 20 parts and 60 parts by mass, respectively, and 1.5 parts by mass of an organic peroxide vulcanizing agent, relative to 100 parts by mass of the fluorine-containing elastomer (pages 12, 13 and 18).
WO ‘606 is silent with regard to a composition comprising carbon black having claimed number of foreign particles under claimed measurement conditions (claim 1). 
As stated in paragraph 10 above, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.
WO ‘606 teaches exemplified embodiments (Ex. 15 and 16) comprising carbon black (Denka black, particle size 40 m) within the claimed range, while the general disclosure teaches that carbon blacks having an average primary particle size preferably from 0.02 to 50 m are advantageous from the view point of good conductivity (page 7). The secondary reference link teaches commercially available Denka black products having an average primary particle diameter within the range prescribed by WO ‘606 for providing good conductivity, including Denka black granule products having an average primary particle diameter of 35 nm, a specific surface area of 69m2/g and a grit content of <1ppm. Given the teaching in WO ‘606 that carbon blacks having a preferred average primary particle size of from 0.02 to 50 m are advantageous from the view point of good conductivity, the teaching on exemplified embodiments comprising Denka black, and the teaching in the secondary reference on commercially available Denka black products having an average particle size within the prescribed range of the primary reference, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to utilize any commercially available Denka black having an average particle size within the prescribed range of 0.02 to 50 m, including Denka Black granule product having an average primary particle diameter of 35 nm, in the fluorine-containing elastomer compositions of WO ‘606 with a reasonable expectation of success (obviates claims 1 and 2). It is noted that the number of foreign particles in Denka Black granule product is 9/mm2 (Table 1 of the specification/PGPUB), and Denka Black (granule product) has a N2SA of 69m2/g and DBP oil absorption of 197 ml/100g (PGPUB-[0240]).
With regard to claim 3, WO ‘606 teaches fluorine-containing elastomers having a structural unit of vinylidene fluoride (VdF) and/or a structural unit of tetrafluoroethylene (TFE), and further containing structural unit of at least one monomer, such as vinyl fluoride, propylene, perfluoro (alkyl vinyl ether) etc., i.e. encompass claimed fluoroelastomers (pages 3-4).
With regard to claim 4, the claimed compositional limitations are obviated by the combination of cited references, and a skilled artisan would reasonably expect the resultant compositions which overlap in scope with the claimed invention to have the claimed property, absent evidence to the contrary.
With regard to claims 5, WO ‘606 teaches vulcanized compositions and molded articles comprising the same (page 10).
With regard to claim 6, a skilled artisan would reasonably expect vulcanized compositions of WO ‘606, as modified by the secondary reference, to provide for crosslinked fluorine-containing elastomers having claimed hardness and claimed number of foreign particles on a tensile fractured surface, absent evidence to the contrary.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2009072606 A1 (‘606, machine translation submitted with IDS dated 11/15/21), in view of the https://www.denka.us.com/services/denka-black/ and Ota et al. (US 2015/0031822 A1).
The discussions with regard to WO ‘606, the reference link and Ota from paragraphs 7, 21 and 24 above are incorporated herein by reference.
Although the combination of WO ‘606 and the reference link fail to teach the crosslinked fluorine-containing elastomer as being used for a bladder for tire manufacturing, WO ‘606 teaches vulcanized fluorine-containing elastomer compositions and molded articles thereof (page 10). Additionally, the secondary reference to Ota teaches crosslinked fluororubber molded articles and use thereof in a variety of applications, including in tire bladders [0159, 0226, 0227]. Thus, it would have been obvious to one of ordinary skill in the art, as of the effective filing date of the claimed invention, to use the crosslinked fluorine-containing elastomer articles of WO ‘606, as modified by the secondary reference, in applications such as in tire bladders as taught by Ota, and thereby arrive at the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
JP 2011001478 A (‘478, machine translation) teaches fluororubber compositions comprising a peroxide crosslinkable fluororubber and carbon black of overlapping scope. Additionally, disclosed carbon blacks may be any of ISA, HAF, MAF, FEF, SRF, FT and the like, and may have a nitrogen adsorption specific surface area and DBP oil within the scope of the claimed invention.
Matsuda et al. (US 2004/0006160 A1) teaches a crosslinkable fluororubber composition comprising a fluoropolymer, peroxide crosslinking agent and fillers, wherein the filler may be carbon black, such as Denka black FX-35.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satya Sastri at (571) 272 1112. The examiner can be reached
9AM-5.30PM on weekdays, except Wednesday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell can be reached at (571)-272-
5772. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll- free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-
1000.

/Satya B Sastri/
Primary Examiner, Art Unit 1762